DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 1-12 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 1-9 and 11-12 are directed toward an apparatus (system). Claim 10 is directed toward a process (method). Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 1-12 are directed toward the judicial exception of an abstract idea.  Independent claims 1, 10, and 11 are directed specifically to the abstract idea of personal identity scoring.  
Regarding independent claims 1 and 10, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A method of establishing a blockchain system, and a blockchain system based on at least one individual, comprising: 
A. a mobile wallet for storing at least one personal virtual currency based on a personal identity of the individual, wherein the personal virtual currency comprises: 
i. a personal history medium comprising at least one personal history data, wherein the personal history data comprises a plurality of historical data of the individual, and wherein the personal history data further comprises: 
a. a value medium for storing a virtual human value relating to the individual, wherein the virtual human value is mined and compiled from social status or social score of the individual, achievements achieved, awards nominated by the individual, competency of the individual, academic status of the individual, and an influencer score based effect that can influence decisions of other individuals; 
storing a biographical data relating to the personal identity, wherein the biographical data is mined and compiled from name, address, date of birth, gender, marital status, work experience, job scope, training or seminars attended, affiliations and reciprocal relationships, and wherein the biographical data is further mined and compiled from health records, activity records, and social network data; 
c. a family tree medium for storing a virtual family tree formed based on family historical data of the individual, wherein the family historical data is mined and compiled from the reciprocal relationships listed in the biographical data, and wherein the family historical data is further mined and compiled from linking data of related personal identity from the reciprocal relationships; 
B. at least one embedded device for tracking the activity records; and 
C. wherein the personal history medium performs scoring on the personal identity based on the virtual human value, the biographical data and the virtual family tree, such that the personal identity scoring will set or store at least one value for the personal virtual currency in the blockchain system to perform virtual transactions with other individuals or corporations.
As the underlined claim limitations above demonstrate, independent claims 1 and 10 are directed to the abstract idea of Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations); Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). 



A blockchain system based on at least one individual, comprising:
A. a mobile wallet for storing at least one personal virtual currency based on a personal identity of the individual, wherein the personal virtual currency comprises: 
i. a personal history medium comprising at least one personal history data, wherein the personal history data comprises a plurality of historical data of the individual, and wherein the personal history data further comprises an autobiography; 
B. at least one computing device for recording the autobiography; and 
C. wherein the personal history medium performs scoring on the personal identity based on the autobiography, such that the personal identity scoring will set or store at least one value for the personal virtual currency in the blockchain system to perform virtual transactions with other individuals or corporations.
As the underlined claim limitations above demonstrate, independent claim 11 is directed to the abstract idea of Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations); Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). 

Dependent claims 2-9 and 12 provide further details to the abstract idea of claims 1, 10, and 11 regarding the received data, therefore, these claims include mathematical concepts, mental processes, and certain methods of organizing human activities for similar reasons provided above for claims 1, 10, and 11. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claims 1-12 fail to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “blockchain system”, a “mobile wallet”, a “virtual currency”, a “personal history medium”, a “value medium”, a “virtual human value” relating to the individual”, a “biodata medium”, a “family tree medium”, and an “embedded device”. However, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.   Dependent claims 2-9 and 12 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims respectively, but these features only serve to further limit the abstract idea of independent claims Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 1-12 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “blockchain system”, a “mobile wallet”, a “virtual currency”, a “personal history medium”, a “value medium”, a “virtual human value” relating to the individual”, a “biodata medium”, a “family tree medium”, and an “embedded device”. However, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological 
Dependent claims 2-9 and 12 merely recite further additional embellishments of the abstract idea of independent claims 1, 10, and 11 respectively, but these features only serve to further limit the abstract idea of independent claims 1, 10, and 11, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and/or generally link the use of the abstract idea to a particular technological environment.
Therefore, since there are no limitations in the claims 1-12 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claims 1-12 are rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tran et al. (US 220/0251213 A1).
As per independent Claim 11, Tran discloses a blockchain system based on at least one individual, comprising:
A. a mobile wallet for storing at least one personal virtual currency based on a personal identity of the individual, wherein the personal virtual currency comprises: i. a personal history medium comprising at least one personal history data, wherein the personal history data comprises a plurality of historical data of the individual, and wherein the personal history data further comprises an autobiography (See at least Fig.13A and Para 0134-0137); 
B. at least one computing device for recording the autobiography (See at least Fig.15E); and 
C. wherein the personal history medium performs scoring on the personal identity based on the autobiography, such that the personal identity scoring will set or store at least one value for the personal virtual currency in the blockchain system to perform virtual transactions with other individuals or corporations (See at least Para 0266-0270, See also Para 0289-0295 and Para 0397).
As per Claim 12, Tran discloses wherein the personal history data further comprises a biography (See at least Fig.13A and Para 0134-0137).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 31, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629